 
 
I 
108th CONGRESS
2d Session
H. R. 4152 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Levin (for himself and Mr. Camp) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend section 337 of the Tariff Act of 1930 to make unlawful the importation, sale for importation, or sale within the United States after importation, of articles falsely labeled or advertised as meeting a United States Government or industry standard for performance or safety. 
 
 
1.Amendment to section 337 of Tariff Act of 1930Section 337(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1337(a)(1)) is amended— 
(1)in subparagraph (A), by striking and (E) and inserting (E), and (F); and 
(2)by adding at the end the following: 
 
(F)The importation into the United States, the sale for importation, or the sale within the United States after importation by the owner, importer, or consignee, of articles that are labeled or advertised as meeting a United States Government standard for performance or safety, or an industry standard for performance or safety, but do not in fact meet that standard..  
 
